GENERAL CONTRACT FOR SERVICES

This Contract for Services is made effective as of May 30, 2014, by and between
Esportclub, LLC, dba the Sports Club Nevada and Sportsbook Select LLC of 840 S
Rancho Road Drive #4 Ste. 651, Las Vegas, Nevada 89106 (collectively “ESport”),
and Cubed, Inc. of 830 S. Fourth Street, Las Vegas, Nevada 89101.

1. DESCRIPTION OF SERVICES. It is acknowledged that since May 5, 2014, Cubed,
Inc. has been providing development services to ESport, and that Cubed, Inc.
will continue, as necessary, to provide the services as described in the
attached Exhibit A (collectively, the "Services") to ESport under the terms of
this Agreement.

2. PAYMENT. Payment shall be made to Cubed, Inc., Las Vegas, Nevada 89101.
ESport agrees to pay the sum of $200,000.00 as follows:

Event Payment Amount

Upon signing agreement $50,000.00

In 60 Days or Sooner $100,000.00

Acceptance by Nevada Gaming Board $50,000.00

 

If any invoice is not paid when due, interest will be added to and payable on
all overdue amounts at 10 percent per year, or the maximum percentage allowed
under applicable Nevada laws, whichever is less. ESport shall pay all costs of
collection, including without limitation, reasonable attorney fees.

In addition to any other right or remedy provided by law, if ESport fails to pay
for the Services when due, Cubed, Inc. has the option to treat such failure to
pay as a material breach of this Contract, and may cancel this Contract and/or
seek legal remedies.

3. TERM. This agreement shall continue until cancelled by either Party upon 90
days written notice to the other.

4. WORK PRODUCT OWNERSHIP. Any copyrightable works, ideas, discoveries,
inventions, patents, products, or other information (collectively the "Work
Product") developed in whole or in part by Cubed, Inc. in connection with the
Services will be the exclusive property of Cubed, Inc. Upon request, ESport will
execute all documents necessary to confirm or perfect the exclusive ownership of
Cubed, Inc. to the Work Product.

5. CONFIDENTIALITY. Cubed, Inc., and its employees, agents, or representatives
will not at any time or in any manner, either directly or indirectly, use for
the personal benefit of Cubed, Inc., or divulge, disclose, or communicate in any
manner, any information that is proprietary to ESport, other than as required by
law. Cubed, Inc. and its employees, agents, and representatives will protect
such information and treat it as strictly confidential. This provision will
continue to be effective after the termination of this Contract. Any oral or
written waiver by ESport of these confidentiality obligations which allows
Cubed, Inc. to disclose ESport's confidential information to a third party will
be limited to a single occurrence tied to the specific information disclosed to
the specific third party, and the confidentiality clause will continue to be in
effect for all other occurrences.

Upon termination of this Contract, Cubed, Inc. will return to ESport all
records, notes, documentation and other items that were used, created, or
controlled by Cubed, Inc. during the term of this Contract.

 

 



6. WARRANTY. Cubed, Inc. shall provide its services and meet its obligations
under this Contract in a timely and workmanlike manner, using knowledge and
recommendations for performing the services which meet generally acceptable
standards in Cubed, Inc.'s community and region, and will provide a standard of
care equal to, or superior to, care used by service providers similar to Cubed,
Inc. on similar projects.

7. DEFAULT. The occurrence of any of the following shall constitute a material
default under this Contract:

a.The failure to make a required payment when due.

b.The insolvency or bankruptcy of either party.

c.The subjection of any of either party's property to any levy, seizure, general
assignment for the benefit of creditors, application or sale for or by any
creditor or government agency.

d.The failure to make available or deliver the Services in the time and manner
provided for in this Contract.

8. REMEDIES. In addition to any and all other rights a party may have available
according to law, if a party defaults by failing to substantially perform any
provision, term or condition of this Contract (including without limitation the
failure to make a monetary payment when due), the other party may terminate the
Contract by providing written notice to the defaulting party. This notice shall
describe with sufficient detail the nature of the default. The party receiving
such notice shall have 10 days from the effective date of such notice to cure
the default(s). Unless waived in writing by a party providing notice, the
failure to cure the default(s) within such time period shall result in the
automatic termination of this Contract.

9. FORCE MAJEURE. If performance of this Contract or any obligation under this
Contract is prevented, restricted, or interfered with by causes beyond either
party's reasonable control ("Force Majeure"), and if the party unable to carry
out its obligations gives the other party prompt written notice of such event,
then the obligations of the party invoking this provision shall be suspended to
the extent necessary by such event. The term Force Majeure shall include,
without limitation, acts of God, fire, explosion, vandalism, storm or other
similar occurrence, orders or acts of military or civil authority, or by
national emergencies, insurrections, riots, or wars, or strikes, lock-outs, work
stoppages. The excused party shall use reasonable efforts under the
circumstances to avoid or remove such causes of non-performance and shall
proceed to perform with reasonable dispatch whenever such causes are removed or
ceased. An act or omission shall be deemed within the reasonable control of a
party if committed, omitted, or caused by such party, or its employees,
officers, agents, or affiliates.

10. ARBITRATION. Any controversies or disputes arising out of or relating to
this Contract shall be resolved by binding arbitration in accordance with the
then-current Commercial Arbitration Rules of the American Arbitration
Association. The parties shall select a mutually acceptable arbitrator
knowledgeable about issues relating to the subject matter of this Contract. In
the event the parties are unable to agree to such a selection, each party will
select an arbitrator and the two arbitrators in turn shall select a third
arbitrator, all three of whom shall preside jointly over the matter. The
arbitration shall take place at a location that is reasonably centrally located
between the parties, or otherwise mutually agreed upon by the parties. All
documents, materials, and information in the possession of each party that are
in any way relevant to the dispute shall be made available to the other party
for review and copying no later than 30 days after the notice of arbitration is
served. The arbitrator(s) shall not have the authority to modify any provision
of this Contract or to award punitive damages. The arbitrator(s) shall have the
power to issue mandatory orders and restraint orders in connection with the
arbitration. The decision rendered by the arbitrator(s) shall be final and
binding on the parties, and judgment may be entered in conformity with the
decision in any Las Vegas, Nevada court having jurisdiction. The agreement to
arbitration shall be specifically enforceable under the prevailing arbitration
law. During the continuance of any arbitration proceeding, the parties shall
continue to perform their respective obligations under this Contract.

11. ENTIRE AGREEMENT. This Contract contains the entire agreement of the
parties, and there are no other promises or conditions in any other agreement
whether oral or written concerning the subject matter of this Contract. This
Contract supersedes any prior written or oral agreements between the parties.

12. SEVERABILITY. If any provision of this Contract will be held to be invalid
or unenforceable for any reason, the remaining provisions will continue to be
valid and enforceable. If a court finds that any provision of this Contract is
invalid or unenforceable, but that by limiting such provision it would become
valid and enforceable, then such provision will be deemed to be written,
construed, and enforced as so limited.

2

 



13. AMENDMENT. This Contract may be modified or amended in writing by mutual
agreement between the parties, if the writing is signed by the party obligated
under the amendment.

14. GOVERNING LAW. This Contract shall be construed in accordance with the laws
of the State of Nevada.

15. NOTICE. Any notice or communication required or permitted under this
Contract shall be sufficiently given if delivered in person or by certified
mail, return receipt requested, to the address set forth in the opening
paragraph or to such other address as one party may have furnished to the other
in writing.

16. WAIVER OF CONTRACTUAL RIGHT. The failure of either party to enforce any
provision of this Contract shall not be construed as a waiver or limitation of
that party's right to subsequently enforce and compel strict compliance with
every provision of this Contract.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.

Nevada Sportsbook Select LLC

 

By: /s/ Pete Korner

Pete Korner, CEO

 

Esportclub, LLC

 

By: /s/ Pete Korner

Pete Korner, CEO

 

 

Cubed, Inc.

 

By: /s/ Joseph White

Joseph White, CEO

 

3

 

 

Exhibit A

 

 

THE SERVICES THAT CUBED, INC. WILL PROVIDE ESPORT WILL COVER THE FOLLOWING THREE
AREAS IN USING THE CUBED PLATFORM AND BE DIRECTED TO THE PARTICULAR COMPANY AS
DETERMINED BY ITS CEO:

 

1)THE PUBLISHING OF THE SPORTS BOOK ODDS TO PUBLIC SUBSCRIBERS THE DAY OF THE
SPORTING EVENT. THE SUBSCRIPTION PRICE IS $24.95 PER MONTH AND THE REVENUE SHARE
BETWEEN THE COMPANIES WILL BE 50/50 AFTER DEDUCTION OF DIRECT COSTS.

 

2)THE CREATION OF SPORTS ACTION BINGO, WHICH IS A SPORTS PREDICTION CONTEST
USING A BINGO GAME FORMAT WITH A PROGRESSIVE JACKPOT. THE INITIAL FORMAT WILL BE
A FREEMIUM GAME WITH A 50/50 REVENUE SHARE AFTER DIRECT COSTS. ALL PATENTS AND
TRADEMARKS WILL BE SHARED EQUALLY BETWEEN THE COMPANIES. THIS GAME WILL
EVENTUALLY BE AN ACTUAL CASH GAMING ENDEAVOR, WHICH WILL REQUIRE NEVADA GAMING
COMMISSION APPROVAL.

 

3)EXCHANGE WAGERING WILL BE ACCOMPLISHED USING THE PATENT OF NEVADA SPORTSBOOK
ALONG WITH A LICENSE BY THE NEVADA GAMING COMMISSION. CUBED WILL HAVE TO BE
CERTIFIED BY NEVADA GAMING TO GEO FENCE THE STATE OF NEVADA TO PREVENT ANY
GAMING ACTION TO BE DONE OUTSIDE OF THE STATE BORDERS. THIS APPLICATION WILL BE
FREE TO USES BUT NEVADA SPORTS BOOK WILL PAY CUBED .0015 OF THE GROSS WAGERING
AMOUNT BET THROUGH THE PLATFORM.

 



4

 

